DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	According to the Amendment, filed 09 November 2021, the status of the claims is as follows:
Claims 1, 4, 9, 12, 15, and 20 are currently amended;
Claims 16 and 17 are previously presented; and
Claims 2, 3, 5-8, 10, 11, 13, 14, 18, 19 , 21, and 22 are as originally filed.
Response to Arguments
3.	Applicant’s arguments, see Remarks, pp. 6-7, filed 09 November 2021, with respect to the rejection of claims 1-5, 8-16, and 19-22 under 35 U.S.C. 102(a)(1) as being anticipated by Rankers et al, U.S. Patent Application Publication No. 2008/0300572 A1 (“Rankers”), in view of Riback et al., U.S. Patent Application Publication No. 2012/0203166 A1 (“Riback”), have been fully considered, and are persuasive in view of the Amendment, filed 09 November 2021.  Therefore, the rejection has been withdrawn.  
4.	Applicant’s arguments, see Remarks, p. 8, filed 09 November 2021, with respect to the rejection of claims 6, 7, 17, and 18 under 35 U.S.C. 103 as being anticipated by Rankers in view of Riback, as applied to claims 1 and 12, respectively, above, and further in view of Mazlish et al., U.S. Patent Application Publication No. 2018/0116589 A1 (“Mazlish”), have been fully considered, and are persuasive in view of the Amendment, filed 09 November 2021.  Therefore, the rejection has been withdrawn.  
Reasons for Allowance
5.	Claims 1-22 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 1-22, neither Rankers, Riback, Mazlish, nor the prior art of record teaches the method of base claim 1, or the device of base claim 21, including the following, in combination with all other limitations of the base claim:
presenting the current blood glucose level using a point indicator centered  on a horizontal axis, wherein the point indicator is displayed according to a non-linear vertical scale of blood glucose levels; and
presenting the historic blood glucose level and a predicted future blood glucose level on the display as a single smoothed curve passing through the point indicator wherein the historic blood glucose level and the predicted future blood glucose are displayed according to a linear vertical scale of blood glucose levels.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        02/03/2022